DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 11/12/2021 for 17012014. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021, 01/18/2022 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/12/2021 has been entered.

Response to Arguments
In view of Applicant’s amendments, the objection to claims 5, 10, 11, and 14 have been withdrawn.
Applicant's arguments with respect to claim 1, have been considered but are not persuasive because the arguments do not apply to the newly cited Kawamura reference being used in the current rejection.
Claims 14 and 17 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-13, 14-16, and 18-20 rejected at least based on their dependence from independent claims 1, 14, and 17.

Claim Objections
Claims 10, 11, and 16 are objected to because of the following informalities.
Claim 10 recites "the updated selection parameter" and "the visible area of the at least one other of the selectable visual elements" which lack antecedent basis and have been interpreted as "the updated --one or more-- selection [[parameter]] --parameters--" and "[[the]] --a-- visible area of the at least one other of the selectable visual elements", respectively.
Claim 11 recites "wherein the visible area is defined" which is unclear if it refers to the "visible area of the selectable visual element" or the "visible area of the at least one other of the selectable visual elements" as recited in parent claim 10 and has been interpreted as "wherein the visible area --of the selectable visual element-- is defined".
Claim 11 recites "the depth of the selectable visible element" which lacks antecedent basis and has been interpreted as "the --initial-- depth of the selectable visible element".
Claim 11 recites "if it is more likely to be subsequently selected" and "its visible area" which have been interpreted as "if [[it]] --the at least one other of the selectable visual elements-- is more likely to be subsequently selected" and "[[its]] --the-- visible area --of the at least one other of the selectable visual elements--", respectively, for purposes of clarity.
Claim 16 recites "the visible area of any of the selectable visual elements" which lacks antecedent basis and has been interpreted as "the visible area of [[any of]] the selectable visual element[[s]]".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: user interface configured to generate [] and render [] in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (“user interface may comprise one or more sensors configured to generate the tracking inputs, and one or more light engines configured to render a virtual or augmented reality view of the visual interface” [Specification, 0081]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foresti (US 20180173417 A1) in view of Kawamura (US 20180321798 A1).

As to claim 1, Foresti discloses a computer-implemented method of processing tracking inputs for engaging with a visual interface having selectable visual elements [Fig. 1, para 0016-0018, device receives user input for controlling display including virtual objects], the method comprising:
receiving the tracking inputs for tracking user motion [Fig. 1, para 0018, 0025-0026, detect input, note the limitation "for tracking user motion" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note input detected includes user gestures];
determining that the tracking inputs satisfy an engagement condition of a selectable visual element from the selectable visual elements [para 0022, 0027, determine user input positioning cursor over (read: engagement condition) displayed key of virtual key objects]
instigating a selection routine for the selectable visual element based on at least one selection parameter of the selectable visual element [para 0022, 0027, determine key selection (read: selection routine) based on cursor position over displayed key area (read: selection parameter)];
determining that the engagement condition remains satisfied until a selection criterion of the selection routine is met [para 0022, 0027, determine cursor dwelling over key exceeds threshold period of time to select (read: selection criterion)];
based at least on determining that the engagement condition remains satisfied until a selection criterion of the selection routine is met, identifying the selectable visual element as being selected [para 0022, 0027, select key once cursor dwelling over key area exceeds threshold period of time];
upon the selectable visual element being selected, instigating an action associated with the selectable visual element [para 0027, display indication (read: action) of selected key] and
update one or more selection parameters of at least one other of the selectable visual elements by modifying … for which an engagement condition must be satisfied before a selection criterion is met based at least on a likelihood of the at least one other of the selectable visual elements being subsequently selected [para 0027-0028, 0034-0036, adjust displayed area of subset of keys over which a cursor may overlap (read: engagement condition) to select the subset of keys, where subset of keys are predicted as keys most likely to be selected next].
However, Foresti does not specifically disclose modifying a period of time for which an engagement condition must be satisfied.
Kawamura discloses modifying a period of time for which an engagement condition must be satisfied [Fig. 9, para 0044, 0071-0072, 0075, dispose icon on layer closer to user, where icon moves linearly toward user until predetermined distance from screen (read: period of time) while cursor overlaps icon (read: engagement condition), note one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move linearly and thus reduce a period of time that the cursor would need to overlap the icon].
Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement condition parameter as disclosed by Foresti with the period of time for an engagement condition as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Foresti as described above to more efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 2, Foresti discloses the method of claim 1, wherein the visual interface is defined in 3D space [Figs. 1A-1B, para 0017, 0019-0020, present virtual object within real world environment], and the tracking inputs are for tracking user pose changes [Figs. 1A-1B, para 0017-0020, 0025, 0085, 0088, input device tracks user input, note the limitation "for tracking user pose changes" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note input detected includes user gestures].

As to claim 3, Foresti discloses the method of claim 2, wherein a virtual or augmented reality view of the visual interface is rendered using one or more light engines [Fig. 10, para 0017, 0080, 0084, display presents virtual reality images, where display includes microdisplay which falls under the broadest reasonable interpretation of "light engine" as consistent with Applicant's specification], and updated based on the tracking inputs [Figs. 1A-1B, para 0019-0020, 0077, present virtual interface as user changes position].

As to claim 4, Foresti discloses the method of claim 2,
wherein the at least one selection parameter of the selectable visual element sets an initial depth of the selectable visual element in 3D space [para 0076-0077, 0084, 0086-0087, present displayed key as virtual object at location along z-axis (read: initial depth) within physical 3D space];
wherein the selection routine decreases a depth to the selectable visible element … [para 0042-0043, 0045-0046, key selection includes moving cursor toward key (read: decreases depth, note broadest reasonable interpretation of depth includes any distance measurement from a point)], the selection criterion being met if and when the selectable visual element reaches a threshold depth [para 0042-0043, 0045-0046, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection criteria being met" to be performed if the conditional "if and when the selectable visual element reaches a threshold depth" does not occur (see MPEP 2111.04), nevertheless, note key selection with cursor position over displayed key (read: selection criterion) includes cursor coming within a threshold distance of the displayed key]; and
wherein a predictive model is used to modify an initial depth of the at least one other of the selectable visual elements [para 0045-0046, predictor logic moves cursor from current distance to key (read: initial depth) toward key in subset of keys], thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth.
However, Foresti does not specifically disclose wherein the selection routine decreases a depth to the selectable visible element whilst the engagement condition of the selectable visual element is satisfied.
Kawamura discloses wherein the selection routine decreases a depth to the selectable visible element whilst the engagement condition of the selectable visual element is satisfied [Fig. 9, para 0071-0072, selected icon moves icon toward user while cursor overlaps selected icon].
While Foresti does not teach "thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth", one of ordinary skill in the art would recognize that the limitation "modifying the period of time for which the 
Nevertheless, in an effort to advance compact prosecution, Foresti teaches modifying … for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth [para 0045-0046, changing cursor position towards displayed key changes cursor position toward threshold distance over displayed key] and Kawamura teaches modifying an initial depth of the at least one other of the selectable visual elements, thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth [Fig. 9, para 0044, 0071-0072, 0075, dispose icon (read: at least one other of the selectable visual elements) on a layer (read: initial depth) closer to predetermined distance of user (read: threshold depth), where the icon moves linearly toward user until predetermined distance from screen (read: period of time) while cursor overlaps icon (read: engagement condition), thus note that one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a period of time that the cursor would need to overlap the icon].
Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the selectable visible element and modifying an engagement condition that must be satisfied to reach a threshold depth as disclosed by Foresti with teachings of the depth to the selectable visible element and modifying an initial depth of an icon to modify a period of time for which an engagement condition must be satisfied to reach a threshold depth as disclosed by Kawamura with a reasonable expectation of success to result in wherein the selection routine decreases a 
One of ordinary skill in the art would be motivated to modify Foresti as described above to more efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 5, Foresti discloses the method of claim 4, wherein the selection routine applies incremental depth changes according to a motion model [para 0045-0046, predictor logic moves (read: motion model) cursor from current distance to key toward key in subset of keys, note moving the cursor toward the key decreases a distance towards the key may be interpreted as incremental depth changes].
However, Foresti does not specifically disclose the motion model and an initial depth defining a duration for which an engagement condition must be satisfied.
Kawamura discloses wherein the selection routine applies incremental depth changes according to a motion model, the motion model and an initial depth defining a duration for which an engagement condition must be satisfied [Fig. 9, para 0071-0072, move icon toward (read: motion model) user with linear movement (read: incremental depth changes) from a layer on which icon is disposed (read: initial depth) to predetermined distance from screen while cursor overlaps icon (read: satisfied engagement condition), note one of ordinary skill would recognize that a linear movement of an icon from an initial layer to a predetermined screen layer would be over a duration of time].
Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion model and initial depth as disclosed by Foresti with the motion model and initial depth defining a duration for an engagement condition as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Foresti as described above to more efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 7, Foresti discloses the method of claim 1,
wherein the engagement condition of the selectable visual element is that a pointer defined by the tracking inputs intersects a visible area of the selectable visual element [Fig. 1B, para 0022-0023, 0025, 0027, determine selection based on displayed user input moving cursor to be positioned over displayed key area];
wherein if the pointer remains intersected with the visible area of the selectable visual element until the selection criterion is met, the selectable visual element is selected [Fig. 1B, para 0022-0023, 0025, 0027, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selectable visual element is selected" to be performed if the conditional "if the pointer remains intersected with the visible area of the selectable visual element until the selection criterion is met" does not occur; nevertheless, note key selection occurs once cursor dwelling over displayed key exceeds threshold period of time];
wherein if the pointer stops intersecting the visible area of the selectable visual element before the selection criterion is met, the selection routine terminates without selecting the selectable visual element [Fig. 4, para 0027, 0042-0043, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine terminates without selecting the selectable visual element" to be performed if the conditional "if the pointer stops intersecting the visible area of the selectable visual element before the selection criterion is met" does not occur; nevertheless, note key selection does not occur when cursor passes away from displayed bounds of key and does not dwell for threshold period of time].

As to claim 8, Foresti discloses the method of claim 7, wherein the visual interface is defined in 3D space [Figs. 1A-1B, para 0017, 0019-0020, present virtual object within real world environment], and the tracking inputs are for tracking user pose changes [Figs. 1A-1B, para 0017-0020, 0025, 0085, 0088, input device tracks user movement, note the limitation "for tracking user pose changes" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim; nevertheless, note input detected includes user gestures], the pointer being a user pose vector [Figs. 1A-1B, para 0018, 0025, 0085-0088, cursor controlled via user input, where user input includes user position/motion and falls under the broadest reasonable interpretation of a user pose vector as consistent with Applicant's specification].

As to claim 9, Foresti discloses the method of claim 8, wherein the user pose vector defines one of: [para 0025-0026, 0085-0088, user input device receives position and movement from user eyes, note strikethrough indicates non-elected alternatives], 

As to claim 10, Foresti discloses the method of claim 1, wherein the at least one selection parameter of the selectable visual element defines a visible area of the selectable visual element [Fig. 1B, para 0022-0023, 0025, 0027, determine key selection based on displayed key area], and the updated selection parameter increases the visible area of the at least one other of the selectable visual elements if the at least one other of the selectable visual elements is more likely to be subsequently selected [para 0023, 0034-0036, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the updated selection parameter increases the visible area of the at least one other of the selectable visual elements" to be performed if the conditional "if the at least one other of the selectable visual elements is more likely to be subsequently selected" does not occur; nevertheless, note adjusted keys include increasing displayed key area size for subset of keys most likely to be selected next based on prior selected input].

As to claim 11, Foresti discloses the method of claim 10,
wherein the visual interface is defined in 3D space [Figs. 1A-1B, para 0017, 0019-0020, present virtual object within real world environment], the [Figs. 1A-1B, para 0017-0020, 0025, 0085, 0088, input device tracks user movement, note the limitation "for tracking user pose changes" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim; nevertheless, note input detected includes user gestures], and the at least one selection parameter of the selectable visual element sets an initial depth of the selectable visual element in 3D space [para 0076-0077, 0084, 0086-0087, present displayed key as virtual object at location along z-axis (read: initial depth) within physical 3D space];
wherein the selection routine applies incremental depth changes to any of the selectable visual elements … [para 0042-0043, 0045-0046, key selection includes moving cursor toward key (read: decreases depth, note broadest reasonable interpretation of depth includes any distance measurement from a point)], the selection criterion being met if and when the selectable visual element reaches a threshold depth [para 0042-0043, 0045-0046, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection criteria being met" to be performed if the conditional "if and when the selectable visual element reaches a threshold depth" does not occur (see MPEP 2111.04), nevertheless, note key selection with cursor position over displayed key (read: selection criterion) includes cursor coming within a threshold distance of the displayed key]; and
wherein a predictive model is used to modify an initial depth of the at least one other of the selectable visual elements [para 0045-0046, predictor logic moves cursor from current distance to key (read: initial depth) toward key in subset of keys], thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth; and
wherein the visible area is defined by the depth of the selectable visual element, in 3D space, relative to a user location [para 0076-0077, 0084, 0086-0087, present displayed key as virtual object at location along z-axis (read: initial depth) within physical 3D space including user],
wherein the initial depth of the at least one other of the selectable visual elements relative to the user location is reduced if it is more likely to be subsequently selected [para 0045-0046, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "wherein the initial depth of the at least one other of the selectable visual elements relative to the user location is reduced" to be performed if the conditional "if it is more likely to be subsequently selected" does not occur, nevertheless, note predictor logic moves cursor from current distance to key (read: initial depth) toward key (read: reduces depth) in subset of keys, where subset of keys are predicted as keys most likely to be selected next], thereby both increasing its visible area and reducing the period of time for which the engagement condition must be satisfied.
However, Foresti does not specifically disclose wherein the selection routine applies incremental depth changes to any of the selectable visual elements whilst the engagement condition of the selectable visual element is satisfied.
Kawamura discloses wherein the selection routine applies incremental depth changes to any of the selectable visual elements whilst the engagement condition of the selectable visual element is satisfied [Fig. 9, para 0071-0072, move icon toward user with linear movement (read: incremental depth changes) from a layer on which icon is disposed to predetermined distance from screen while cursor overlaps icon (read: satisfied engagement condition)].
Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection routine as disclosed by Foresti with the incremental depth changes while the engagement condition is satisfied as disclosed by Kawamura with a reasonable expectation of success to more efficiently select prioritized icons [Kawamura, para 0043, 0075].
While Foresti does not teach "thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the 
Nevertheless, in an effort to advance compact prosecution, Foresti teaches modifying … for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth [para 0045-0046, changing cursor position towards displayed key changes cursor position toward threshold distance over displayed key] and Kawamura teaches modifying an initial depth of the at least one other of the selectable visual elements, thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth [Fig. 9, para 0044, 0071-0072, 0075, dispose icon (read: at least one other of the selectable visual elements) on a layer (read: initial depth) closer to predetermined distance of user (read: threshold depth), where the icon moves linearly toward user until predetermined distance from screen (read: period of time) while cursor overlaps icon (read: satisfied engagement condition), thus note that one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a period of time that the cursor would need to overlap the icon].
Because Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Foresti modifying an element for which an engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth with the teachings of Kawamura modifying a period of time for which an engagement condition must be satisfied to reach [Kawamura, para 0043, 0075].
Additionally, while Foresti does not teach "thereby both increasing its visible area and reducing the period of time for which the engagement condition must be satisfied", one of ordinary skill in the art would recognize that the limitation "both increasing its visible area and reducing the period of time for which the engagement condition must be satisfied" is not relevant to patentability as the term "thereby" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "initial depth of the at least one other of the selectable visual elements" as recited in the claim [see MPEP 2111.04].
Nevertheless, in an effort to advance compact prosecution, Foresti teaches increasing its visible area … for which the engagement condition must be satisfied [Fig. 3, para 0034-0036, increase display size of one or more keys in a subset of keys predicted to be selected next] and Kawamura teaches wherein the initial depth of the at least one other of the selectable visual elements relative to the user location is reduced if it is more likely to be … selected, thereby both increasing its visible area and reducing the period of time for which the engagement condition must be satisfied [Fig. 9, para 0044, 0071-0072, 0075, dispose icon with higher frequency of selection on a layer (read: initial depth) closer to predetermined distance (read: threshold depth) of user, where an icon size increases with a decrease in distance from the user, also note the icon moves linearly toward user until predetermined distance from screen (read: period of time) while cursor overlaps icon (read: engagement condition), thus one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a period of time that the cursor would need to overlap the icon].
Because Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
One would be motivated to do so to more efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 12, Foresti discloses the method of claim 1, wherein the action associated with the selectable visual element comprises providing an associated selection input to an application [para 0022, 0027, 0063-0064, determine key selection for keyboard generated by system program (read: application, note the broadest reasonable interpretation of the term application includes any software performing a function)].

As to claim 13, Foresti discloses the method of claim 12, wherein the selection input is a character selection input [Fig. 1B, para 0022-0023, 0027, select key corresponding to selected letter] and a predictive model predicts a likelihood of one or more subsequent character selection inputs [para 0034, 0057, 0059, 0064, prediction logic determines subset of keys most likely to be selected next].

As to claim 14, Foresti and Kawamura, combined at least for the reasons above, discloses a computer system [Fig. 10, para 0080, 0084, system] comprising:
a user interface [Fig. 10, para 0080, 0084-0088, system includes structural hardware of sensors and display, where display includes microdisplay which falls under the broadest reasonable interpretation of "light engine" as consistent with Applicant's specification] configured to generate tracking inputs for tracking user motion [para 0085-0088, sensors determine user input information, note the limitation "for tracking user motion" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note input detected includes user gestures] and render a visual interface having selectable visual elements [Fig. 10, para 0017, 0019, 0080, 0084, system display presents virtual objects];
one or more computer processors [para 0065-0069, processor] configured to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 15, Foresti discloses the computer system of claim 14, wherein the user interface comprises one or more sensors configured to generate the tracking inputs [para 0085-0088, sensors determine user input information], and one or more light engines configured to render a virtual or augmented reality view of the visual interface [Fig. 10, para 0017, 0080, 0084, display presents virtual reality images, where display includes microdisplay which falls under the broadest reasonable interpretation of "light engine" as consistent with Applicant's specification].

As to claim 16, Foresti and Kawamura, combined at least for the reasons above, discloses the computer system of claim 14 comprising limitations substantially similar to those recited in claim 7 and is rejected under similar rationale.

As to claim 17, Foresti and Kawamura, combined at least for the reasons above, discloses a non-transitory computer readable media embodying program instructions, the program instructions configured, when executed on one or more computer processors [para 0065-0069, storage devices holds instructions executed by system processor], to: cause a user interface to render a visual interface having selectable visual elements [Fig. 10, para 0017, 0019, 0080, 0084, system display presents virtual objects]; and further perform limitations similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 18-20, Foresti and Kawamura, combined at least for the reasons above, discloses the non-transitory computer readable media of claim 17 comprising limitations similar to those recited in claims 2, 4, and 5, respectively, and are rejected under similar rationale.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foresti and Kawamura as applied to claim 4 above, and further in view of Keane et al. (US 20140372957 A1).

As to claim 6, Foresti discloses the method of claim 4.
While Foresti does not teach "wherein if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected, the selection routine resumes from the terminating depth for that selectable visual element", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine resumes from the terminating depth for that selectable visual element" to be performed if the conditional "if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected" does not occur.
Nevertheless, in an effort to advance compact prosecution, Kawamura teaches a terminating depth [para 0044, 0072, depth of icon when another icon is selected from current icon] and a threshold depth [para 0044, 0072, icon stopped at predetermined distance from user] and Keane teaches wherein if [a] selection routine terminates at a terminating [time], before [a] threshold [time] is reached, because [an] engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected, the selection routine resumes from the terminating [time] for that [Fig. 10, para 0095-0097, reset timer for selectable object (read: resume selection routine) if user looks away and looks back to selectable object (read: satisfies engagement condition again), note timer step is terminated when method proceeds to checking if the user looks back at the selectable object and that no other object has been selected before the user looks back to the selectable object].
Because Foresti, Kawamura, and Keane are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura of a termination depth and a threshold depth with the teachings of Keane resuming a selection routine from a termination time before a threshold time is reached when an engagement condition is satisfied again. One of ordinary skill would understand this would result in "wherein if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected, the selection routine resumes from the terminating depth for that selectable visual element" with a reasonable expectation of success.
One would be motivated to do so to allow more effective navigation without unintended selections [Keane, para 0003, 0022].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galor et al. (US 20130044053 A1) generally teaches a predictive text algorithm that increases the size of predicted keys and decreases a duration of key selection time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145